DETAILED ACTION
This office action is responsive to application 16/983,863 filed on August 3, 2020.  Claims 1-20 are pending in the application and have been examined by the Examiner.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 9/08/20, 1/22/21,4/21/21, 8/31/21, 10/15/21, 2/25/22, 8/17/22 and 9/28/22 were received and have been considered by the Examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities:  Lack of clarity and precision.  
Claim 8 recites, at lines 4-5 thereof, “configured to update the first programming signals are updated”.  It appears that “are updated” should be removed from this limitation in order to improve clarity, and this is how the Examiner will interpret claim 8 for prior art purposes.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a host processor” at line 18 thereof.  It is unclear if the host processor recited in line 18 is the same as the host processor recited in line 11 or a different host processor.  As such, claim 1 is deemed indefinite by the Examiner.
Claims 2-16 are indefinite as depending from claim 1 and not remedying the deficiencies of claim 1.
This rejection may be overcome by changing “a host processor” in line 18 of claim 1 to instead read “the host processor”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (US 2016/0021302).

	Consider claim 17, Cho et al. teaches:
	A method (figure 4), comprising: 
	controlling a pixel cell array to generate a first image frame at a first time based on first programming signals (All-area image data (i.e. a first image frame) is generated in step 410, paragraph 0080.  First programming signals for generating the first image frame are provided by the driving circuit unit (320) of figure 3, paragraphs 0072 and 0074.), and to transmit the first image frame to a host processor (The all-area image data (i.e. first image frame) is transmitted to the cognitive circuit unit (350, i.e. host processor) in step 420, paragraph 0080.); 
	receiving, from the pixel cell array, the first image frame (i.e. at step 420 of figure 4, paragraph 0080); 
	receiving second programming signals from the host processor (i.e. receiving area of interest information from the cognitive circuit unit (350) at step 430, paragraph 0080), the second programming signals being determined by the host processor (350) based on the first image frame (i.e. from the all-area image data as detailed in paragraph 0080); 
	updating the first programming signals based on the second programming signals and the first image frame received from the pixel cell array; and controlling the pixel cell array to generate a subsequent image frame at a second time based on the updated first programming signals (Updated first programming signals are generated in step 440 and an area of interest image (i.e. subsequent image frame) is generated in step 450, paragraphs 0080 and 0081.).

	Consider claim 18, and as applied to claim 17 above, Cho et al. further teaches that the controller is further configured to: perform, based on the second programming signals (i.e. based on area of interest information from the cognitive circuit unit (350) at step 430 of figure 4, paragraph 0080), an image processing operation on the second image frame to generate a processing result (i.e. to generate an area of interest image in step 450 of figure 4, paragraph 0081); and update the first programming signals based on the processing result (i.e. when the method of figure 4 loops back to step 440 based upon a “no” determination in step 470, paragraph 0080).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2016/0021302) in view of Keelan et al. (US 2013/0293753).

	Consider claim 1, Cho et al. teaches:
	An apparatus (figure 3) comprising: 
	a pixel cell array, each pixel cell in the pixel cell array including a photodiode (“photo diode”, paragraph 0071) and processing circuits (e.g. signal processing unit, 340, paragraphs 0074 and 0075); and 
	a controller (driving circuit unit, 320, readout unit, 330, paragraphs 0072 and 0074); 
	wherein the pixel cell array is configured to: 
	generate, at a first time and based on first programming signals received from the controller (320, 330), a first image frame (All-area image data (i.e. a first image frame) is generated in step 410 of figure 4, paragraph 0080.  First programming signals for generating the first image frame are provided by the driving circuit unit (320) of figure 3, paragraphs 0072 and 0074.); 
	transmit the first image frame to a host processor (The all-area image data (i.e. first image frame) is transmitted to the cognitive circuit unit (350, i.e. host processor) in step 420 of figure 4, paragraph 0080.); and 
	transmit the first image frame to the controller (e.g. at step 410 of figure 4, paragraph 0080); and 
	wherein the controller (320, 330) is configured to: 
	receive the first image frame from the pixel cell array (e.g. at step 410 of figure 4, paragraph 0080); 
	receive second programming signals from a host processor (i.e. receiving area of interest information from the cognitive circuit unit (350) at step 430 of figure 4, paragraph 0080), the second programming signals being determined by the host processor (350) based on the first image frame (i.e. from the all-area image data as detailed in paragraph 0080); 
	update the first programming signals based on the second programming signals, and control the pixel cell array to generate a subsequent image frame at a second time based on the updated first programming signals (Updated first programming signals are generated in step 440 of figure 4 and an area of interest image (i.e. subsequent image frame) is generated in step 450 of figure 4, paragraphs 0080 and 0081.).
	However, Cho et al. does not explicitly teach the photodiodes being formed in a first semiconductor substrate and the processing circuits formed in one or more second semiconductor substrates, the controller being formed in at least one of the one or more second semiconductor substrates, the first semiconductor substrate and the one or more second semiconductor substrates forming a stack and housed within a semiconductor package.
	Keelan et al. similarly teaches an imaging apparatus (figure 4) including a photodiode array (image pixel array, 17, paragraph 0029), processing circuits (e.g. ADC, 43, storage and processing circuitry, 50, paragraphs 0039 and 0041-0044) and a controller (control circuitry, 44, paragraphs 0036, 0038 and 0039).
	However, Keelan et al. additionally teaches the photodiodes (i.e. of image pixel array, 17) being formed in a first semiconductor substrate (“a semiconductor substrate”, paragraph 0036, see figure 4) and the processing circuits (43, 50) formed in one or more second semiconductor substrates (“an additional semiconductor substrate”, paragraph 0036, “Circuitry 50 may be partially integrated into control circuitry 44 or may be implemented as a separated semiconductor integrated circuit”, paragraph 0041), the controller (44) being formed in at least one of the one or more second semiconductor substrates (“Control circuitry 44 may be formed on an additional semiconductor substrate”, paragraph 0036), the first semiconductor substrate and the one or more second semiconductor substrates forming a stack and housed within a semiconductor package (i.e. within a stacked-chip image sensor, 16, see figure 4, paragraphs 0035, 0036, 0041 and 0044).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the photodiodes, processing circuits and controller taught by Cho et al. be formed on first and at least one second stacked semiconductor substrates in the manner taught by Keelan et al. for the benefit of providing enhanced image capture and processing efficiency (Keelan et al., paragraph 0004).

	Consider claim 2, and as applied to claim 1 above, Cho et al. further teaches the host processor (350, figure 3); wherein the controller (320, 330) is further configured to update the first programming signals based on the first image frame and at a frame rate at which the pixel cell array generates image frames (e.g. for 27 consecutive frames as shown in figure 5, paragraph 0084); and wherein the host processor (350) is configured to update the second programming signals at a rate lower than the frame rate (e.g. by skipping those 27 consecutive frames between updates, see figure 5, paragraph 0084). 

	Consider claim 3, and as applied to claim 1 above, Cho et al. further teaches the first programming signals comprise a first subset of the first programming signals identifying a first subset of pixel cells of the pixel cell array and a second subset of first programming signals identifying at a second subset of pixel cells of the pixel cell array; and wherein the controller is further configured to update the first subset of pixel cells identified by the first subset of the first programming signals, and update the second subset of pixel cells identified by the second subset of the first programming signals (First programming signals of an area of interest (i.e. a first subset) and not of an area of interest (i.e. a second subset) are determined, paragraphs 0073-0075.  These subsets are updated when the method of figure 4 loops back from 470 to 410 and reiterates.).

	Consider claim 4, and as applied to claim 3 above, Cho et al. further teaches the first subset of the first programming signals control the first subset of pixel cells to output pixel data at a first resolution to the host processor (The all-area image data (i.e. first image frame at a first resolution) is transmitted to the cognitive circuit unit (350, i.e. host processor) in step 420 of figure 4, paragraph 0080.); and wherein the second subset of the first programming signals control the second subset of pixel cells not to output pixel data to the host processor (Only the pixels of the area of interest are controlled to output pixel data in step 440 of figure 4 (i.e. the second subset of pixel cells does not output pixel data) and this data is output to the outside in step 460, not to the host processor (350), paragraphs 0080-0081.).

 	Consider claim 5, and as applied to claim 1 above, Cho et al. further teaches that the controller is further configured to: perform, based on the second programming signals (i.e. based on area of interest information from the cognitive circuit unit (350) at step 430 of figure 4, paragraph 0080), an image processing operation on the second image frame to generate a processing result (i.e. to generate an area of interest image in step 450 of figure 4, paragraph 0081); and update the first programming signals based on the processing result (i.e. when the method of figure 4 loops back to step 440 based upon a “no” determination in step 470, paragraph 0080).

	Consider claim 13, and as applied to claim 1 above, Cho et al. further teaches that each pixel cell of the pixel cell array or each block of pixel cells of the pixel cell array is individually addressable; and wherein the first programming signals comprise pixel-level signals individually targeted at each pixel cell or block-level signals targeted at each block of pixel cells (Each pixel cell is targeted by first programming signals from the row driving unit (320), paragraph 0072.).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. in view of Keelan et al. as applied to claim 1 above, and further in view of Kwon (US 2019/0123088).

	Consider claim 14, and as applied to claim 1 above, Cho et al. does not explicitly teach the stacked substrate structure.
	Keelan et al. teaches that pixel interconnects implemented by chip-to-chip bonding between the first semiconductor substrate and the one or more second semiconductor substrates to transmit signals generated by the photodiodes in the first semiconductor substrate to the processing circuits of pixel cell array in the one or more second semiconductor substrates; and through silicon vias (TSV) between the first semiconductor substrate and the one or more second semiconductor substrates to transmit the image frames from the pixel cell array to the controller, and to transmit the first programming signals from the controller to the pixel cell array (As detailed in paragraphs 0036-0038, the substrates are bonded through microbumps, and vertical conductive interconnects comprising metal and through-silicon vias transmit image data and control signals between the various semiconductor substrates.).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the photodiodes, processing circuits and controller taught by Cho et al. be electrically connected in the manner taught by Keelan et al. for the benefit of providing enhanced image capture and processing efficiency (Keelan et al., paragraph 0004).
	However, the combination of Cho et al. and Keelan et al. does not explicitly teach that the chip-to-chip bonding is copper bonding.
	Kwon similarly teaches (see figure 1A) a semiconductor substrate comprising a pixel array (100) stacked on a semiconductor substrate comprising logic (200, see paragraph 0019).
	However, Kwon additionally teaches that the substrates (100, 200) are connected via chip-to-chip copper bonding (see paragraph 0030).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the chip-to-chip bonding taught by the combination of Cho et al. and Keelan et al. be Cu-Cu bonding as taught by Kwon as this only involves combining prior art elements according to known methods to yield predictable results such as enabling electrical connection between the substrates (Kwon, paragraph 0030).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. in view of Keelan et al. as applied to claim 1 above, and further in view Barman et al. (US 2009/0245637).

	Consider claim 15, and as applied to claim 1 above, the combination of Cho et al. and Keelan et al. does not explicitly teach the pixel cell array is coupled with the host processor via a point-to-point serial interface and is configured to transmit the image frames to the host processor via the point-to-point serial interface.
	Barman et al. similarly teaches an imaging device (12, figure 2) connected to a host processor (14) via an interface (16, paragraphs 0024 and 0025).
	However, Barman et al. additionally teaches that the interface (16) is a point-to-point serial interface (“Data link 16 may comprise, for example, a serial bus such as an IEEE 1394 (also known as Firewire.TM.) interface, Cameralink.TM., Ethernet (GigE), USB”, paragraph 0027).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the coupling of the pixel cell array to the host processor for transmitting the image frames taught by the combination of Cho et al. and Keelan et al. be a point-to-point serial interface as taught by Barman et al. for the benefit of enabling efficient and cost-effective data transfer (Barman et al., paragraph 0005).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. in view of Keelan et al. as applied to claim 1 above, and further in view of Sengoku (US 2018/0027174).

	Consider claim 16, and as applied to claim 1 above, Cho et al. teaches that the controller is configured to receive the second programming signals from the host processor (i.e. receiving area of interest information from the cognitive circuit unit (350) at step 430 of figure 4, paragraph 0080).
	However, the combination of Cho et al. and Keelan et al. does explicitly teach that the connection between the controller and the host processor is via a shared bus interface coupled with other controllers.
	Sengoku similarly teaches an imaging device (slave device, 602, figure 6) including a controller (processor and/or control logic, 612) coupled to a master device (620) via a bus (630, see paragraphs 0049 and 0050, figure 6).
	However, Sengoku additionally teaches that the connection between the controller (612) and the host processor (620) is via a shared bus interface (e.g. an I3C interface, paragraph 0048) coupled with other controllers (i.e. other master devices, 620, figure 6, paragraphs 0048 and 0049).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the controller and host processor taught by the combination of Cho et al. and Keelan et al. be connected via a shared bus interface in the manner taught by Sengoku for the benefit of enabling control of the pixel cell array by multiple master devices (Sengoku, paragraph 0049).

Allowable Subject Matter
Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6-12 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and upon remedying the 35 USC 112(b) rejection in the manner suggested by the Examiner.
The following is a statement of reasons for the indication of allowable subject matter:   

	Consider claim 6, the prior art of record does not teach nor reasonably suggest that the image processing operation comprises: determining, for each pixel included in the first image frame or the second image frame, a pixel value difference with respect to a corresponding pixel in a third image frame generated by the pixel cell array prior to the first time; and identifying a subset of pixels in the first image frame or the second image frame for which the pixel value differences exceed a threshold; wherein the controller is further configured to update the first programming signals based on identifying a subset of pixel cells of the pixel cell array, the subset of pixel cells being identified based on the subset of pixels; and wherein the second programming signals define the threshold, in combination with the other elements recited in parent claims 1 and 5.

	Claim 7 contains allowable subject matter as depending from claim 6.

	Consider claim 8, the prior art of record does not teach nor reasonably suggest that the image processing operation comprises identifying a subset of pixels in the first image frame or in the second image frame that include target features of an object of interest; wherein the controller is further configured to update the first programming signals based on identifying a subset of pixel cells of the pixel cell array, the subset of pixel cells being identified based on the subset of pixels; and wherein the second programming signals include information about the target features, in combination with the other elements recited in parent claims 1 and 5.

	Claims 9-12 contain allowable subject matter as depending from claim 8.

	Consider claim 19, the prior art of record does not teach nor reasonably suggest that the image processing operation comprises identifying a subset of pixels in the first image frame or in the second image frame that include target features of an object of interest; wherein the first programming signals are updated based on identifying the subset of pixel cells; and wherein the second programming signals include information about the target features, in combination with the other elements recited in parent claims 17 and 18.

	Consider claim 20, the prior art of record does not teach nor reasonably suggest that the pixel cell array transmits the first image frame to the host processor via a point-to-point serial interface; and wherein the second programming signals are received via a shared bus interface, in combination with the other elements recited in parent claim 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Morin (US 8,441,535) teaches a device (figure 1) including a host processor (150) controller (110) and pixel array (108), wherein the host processor (150) receives image data from the pixel array (i.e. via 130) and transmits control parameters of an ROI to the controller (i.e. via 135).
Park (US 2014/0063250) teaches a device (figure 1) including a camera (120) and host processor (120) which sets a region of interest for the camera.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696